DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-13 are pending.  Applicant’s previous election of Group I, claims 1 and 4-5 still applies and claims 6-13 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/20 has been entered.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaumi et la. (WO 2014/204010, see U.S. 2016/0145467) in view of Cha et al. (WO 2015/163681, see machine translation) in view of Tsuji et al. (U.S. 2018/0163049) in view of Beppu et al. (U.S. 2008/0249271) in view of Matsui et al. (U.S. 2015/0299396).
Regarding claims 1, 4-5, Fukaumi teaches a composition comprising a crosslinking agent comprising alicyclic epoxy monomers which inherently function as crosslinkers, as in claim 4 ([0085]), initiators ([0076], [0080]) as well as a polysiloxane which may include only trifunctional (3/2 bonds) siloxane repeating units bearing glycidoxypropyl groups or 2- 3, 4 epoxycyclohexyl ethyl groups (as in claim 1) with the ratio of glycidoxy and epoxycyclohexyl groups overlapping the ranges of claim 1 (ranging from 2 parts glycidoxy to 1 part epoxycyclohexyl to substantially entirely epoxycyclohexyl) (see abstract, [0011]-[0017], [0047], [0051], [0061], [0066]).
Although the refractive index of the coating is not explicitly disclosed, the composition in Fukaumi overlaps the compositions used in the present application to achieve the refractive index property of claim 5 in terms of the type and amount of ingredients and thus the overlapping composition in Fukaumi will inherently have the same refractive index properties as the overlapping composition in the present application.
The recitation in the preamble of “for window film” is an intended use that is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used for a window film.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II.  
Fukaumi does not disclose the polydispersity of the polysilsesquioxane, however each of Cha et al., Tsuji et al., Beppu et al., and Matsui et al. are analogous polysilsesquioxane compositions and each teach suitable values for polydispersity that overlap the claimed range 
Based on the above, it would have been obvious to have used the above polydispersities from each of Cha et al., Tsuji et al., Beppu et al., and Matsui et al. (considered separately or together) for the polysilsesquioxane in Fukaumi in order to provide the benefits mentioned above for each of the respective references (i.e., flatness and general suitability for polysilsesquioxane used in a coating; adhesion, handleability, and general suitability for polysilsesquioxane used in a coating; adhesion and general suitability for polysilsesquioxane used in a coating; improved adhesion and general suitability for polysilsesquioxane used in a coating).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaumi et la. (WO 2014/204010, see U.S. 2016/0145467), in view of Cha et al. (WO 2015/163681, see machine translation) in view of Tsuji et al. (U.S. 2018/0163049) in view of Beppu et al. (U.S. 2008/0249271) in view of Matsui et al. (U.S. 2015/0299396), as applied to claim 1 above and further in view of Yoshikawa et al. (U.S. 2010/0203320).
Regarding claim 5, Fukaumi discloses all of the above subject matter but does not explicitly disclose the claimed refractive index (though this inherent as explained above).  Additionally, Yoshikawa is also directed to a hard, epoxy functional siloxane resin composition and teaches that the refractive index of such a coating should be low in order to provide good 
Thus, it would have been obvious to have made the coating of modified Fukaumi have the low refractive index of Yoshikawa (either via overlapping ranges or result effective variable rationales) in order to achieve improved antireflective properties.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the examples in Fukaumi have different processing parameters compared to the examples in the present application that achieve the claimed polydispersity.  First, this is not evidence that Fukaumi’s examples necessarily/inherently lack the polydispersity being claimed.  Second, Fukaumi is not limited to the examples.  Third, this is moot in light of the new references cited above.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787